         Case 1:12-cr-00862-AJN Document 482 Filed 07/20/21 Page 1 of 1



                                                                                                   7/20/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                                12-cr-862 (AJN)
  Robert Fields,
                                                                                    ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       As ordered at yesterday’s conference, the Court adjourns sentencing on the admitted

specification until October 19, 2021 at 2:00 P.M. At sentencing, the Court will consider whether

Mr. Fields has been able to maintain employment and stable housing and refrain from engaging

in criminal conduct in the interim. The current term of supervised release is revoked.

       SO ORDERED.

 Dated: July 20, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                1
